Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tonya R. Chapman appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendants summary judgment in Chapman’s 42 U.S.C. § 1981 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Chapman v. Enterprise Rent-a-Car Co., No. 7:15-cv-00441-TMC, 2016 WL 695628 (D.S.C. Feb. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED